Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/452189 
    
        
            
                                
            
        
    

Parent Data16452189, filed 06/25/2019 is a continuation of PCT/US2018/012625 , filed 01/05/2018 PCT/US2018/012625 Claims Priority from Provisional Application 62443387, filed 01/06/2017 PCT/US2018/012625 Claims Priority from Provisional Application 62506843, filed 05/16/2017 


Non-Final Office Action 


Claims 1 and 8-13 are pending
Claims 1 and 8-13 were examined. 
No claim is allowed.   


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/25/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Elected Species

Dapansutrile (54863-37-5)
(3-methanesulfonylpropanenitrile (OLT1177)

    PNG
    media_image1.png
    115
    285
    media_image1.png
    Greyscale


The compound of claim 9 is named as 3-methanesulfonylpropanenitrile. OLT1177. UNII-2Z03364G96 ... 3-(methylsulfonyl) propanenitrile. Dapansutrile. OLT1177 ... 3-methylsulphonyl-propionitrile. (Previously, in response to the species election requirement, Applicant elected acute myocardial infarction, as the species for prosecution.  Claims 1-3, 6, and 8-9 read upon the elected species.)

Response to the Remarks

	Applicant’s filed a pre-appeal filed on 03/28/2022  is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive.  It was decided to withdraw previous office action and send a new office action.  Examiner respectfully disagrees with the arguments.  Applicants arguments were not found persuasive.  
It is not clear from the claim that claimed compound treats the AMI itself by dissolving the infarction, or treat the inflammation accompanying the myocardial infarction or  treating the symptoms of the ischemia, or treat the inflammation accompanying the myocardial infarction. 
If the spec teaches treating inflammation, then you can maintain your rejection. 

The spec teaches treating inflammation due to infarction, and not treating the AMI itself. 

	The references cited in the office action teaches that (3-methanesulfonylpropanenitrile (OLT1177) inhibits IL-action of 1 and IL-18, proinflammatory cytokines. and all the other references were published earlier than Applicants priority date.   Toldo  teaches that the inflammasome in myocardial injury and cardiac remodeling. It teaches that evidences supporting a central role of the inflammasome in myocardial remodeling after injury. (Figure 2).
 Toldo teaches that in an experimental AMI model in mice, plasma-derived AAT significantly inhibited the inflammasome and reduced myocardial injury.  (See fig 9 and the inflammasome as a therapeutic target in Toldo et al.). The inflammasome is a macromolecular structure recently recognized as a central mediator in the acute inflammatory response. The inflammasome senses the injury and it amplifies the response by leading to the release of powerful pro-inflammatory cytokines, interleukin-1β (IL-1β) and IL-18. The activation of the inflammasome in the heart during ischemic and nonischemic injury represents an exaggerated response to sterile injury and promotes adverse cardiac remodeling and failure.  
Sterile inflammation is most commonly the result of a metabolic adverse event. It may be chronic, as seen with hyperglycemia in diabetes or hyperlipidemia or acute, most commonly in hypoxic or ischemic injury, including acute myocardial infarction (AMI).
Toldo et al further teaches that in AMI, an abrupt obstruction to flow in the coronary artery leads to acute ischemic injury (AMI) and cardiomyocytes death. The initiation of the inflammatory response instigates a prompt reaction toward injury reduction and recovery, coordinating clearance of debris, cell proliferation (where applicable), and scar formation (Fig. 1). This finally leads to the activation of inflammatory pathways in the resident cells and the recruitment of leukocytes to the site of injury. 
 	 
  Applicants argued that St, Laurent and Marchetti does not teach claimed invention.    Examiner respectfully disagrees because Applicants are arguing each reference individually when rejection was based on combination of references.  It was decided that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
Applicants provided Padfield et al., Varus-Lorenzo et al. and Trimmers et al for showing that these are anti-inflammatory agents but not suitable for treating acute myocardial infarction.   Examiner respectfully disagrees because for example Marchetti teaches that pharmacological inhibition of the NLRP3 inflammasome limits cell death and left ventricle dysfunction following ischemic and non-ischemic injury in the mouse. It teaches that NLRP3 inflammasome inhibitor significantly reduced infarction in size.    Toldo et al was published online on 12/11/2014. 
Applicants referred to example 9 on page 17 of the original specification.   Instant specification discloses, example 9, OLT1177, the reduction in infarct size was also associated with a preservation of left (results-Page 19).  Toldo et al teaches that the inflammasome is a macromolecular structure recently recognized as a central mediator in the acute inflammatory response. The inflammasome senses the injury and it amplifies the response by leading to the release of powerful pro-inflammatory cytokines, interleukin-1β (IL-1β) and IL-18.   (Toldo et al).   Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

DECLARATION UNDER 37 C.F.R. §1.130(a)

A declaration under 1.130(a) was filed by Damaris Skouras CEO of Olatec Therapeutics LLC (Olatec), OneMedMarket News & Information Center, 23 December 2016” (Skouras). The declaration was fully considered by the Examiner but was found it insufficient to overcome the rejection.  Applicant’s priority goes to PCT/US2018/012625 Claims Priority from Provisional Application 62443387, filed 01/06/2017.  Applicants have not explained how the prior art cited in the office action does not qualify as prior art by this declaration.  	The declaration explains that “NLRP3 inflammasomes and cardiovascular disease, was obtained directly or indirectly from the inventor Dr. Charles Dinarello of the ‘189 application.  .Dr. Dinarello has been on the Scientific Advisory Board of Olatec. Because I am the CEO of Olatec, Dr. Dinarello typically discloses his scientific discovery and ideas to me. I had obtained the relevant disclosure from Dr. Dinarello and then accidentally disclosed it during my interview with a reporter Brett Johnson, which was published as Skouras on December 23, 2016.”
This declaration was not found persuasive because the publication was applied as a prior art for the rejection.  Applicants may consider filing §1.132 declaration for further consideration including Inventors for unexpected results. 


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 8-13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over St. Laurence, Joseph 20120157524 (now US Patent 8,476,316, priority 12/15/2010), Stefano Toldo et al. (Antioxidants & Redox Signaling, Vol. 22, No. 13; Published Online: 15 Apr 2015, 892 ref) and Marchetti et al. ((Journal of Cardiovascular Pharmacology, 01 Jul 2015, 66(1): 1-8, IDS-10/07/2019) and Stefano Toldo et al. (Antioxidants & Redox Signaling, Vol. 22, No. 13; Published Online: 15 Apr 2015-https://doi.org/10.1089/ars.2014.598; Forum Review Articles, the Inflammasome in Myocardial Injury and Cardiac Remodeling).   

Claim 1
Claim 1 is drawn to a method of treating acute myocardial infarction (AMI) in a subject, comprising the step of administering to the subject suffering from AMI an effective amount of 3-methanesulfonylpropionitrile. (MSPN)
Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claims 1,  Laurent teaches 3-methanesulfonylpropionitrile (MSPN) also known as Dapansutrile)  or a pharmaceutically acceptable salt thereof, and a method for treating inflammation, inflammatory-related disorders, or pain, by administering 3-methanesulfonylpropionitrile or a pharmaceutically acceptable salt or solvate thereof to a subject in need thereof. (Abstract).  
St. Laurent et al inhibition of cytokine activities.  It teaches 3-methanesulfonylpropionitrile (MSPN, was tested for its effects on in vitro cytokine release from human peripheral blood mononuclear cells (PBMCs). Secretion of cytokines by PBMCs plays a significant role in the inflammatory response. [0125]
St. Laurent teaches that MSPN was added to cultures of fresh human PBMCs at 162 .mu.M (22 .mu.g/mL) in duplicate. One hour later, PBMCs were stimulated to secrete cytokines using the mitogens.  Lipopolysaccharide at 50 pg/mL was used to stimulate the release of interleukin IL-1.beta., IL-6 and tumor necrosis factor TNF.alpha.. ConA at 20 .mu.g/mL was used to stimulate the release of IL-4 and ConA at 5 .mu.g/mL was used to stimulate interferon IFN.gamma.. The corticosteroid dexamethasone (100 nM) was used as a positive control. After 24 hours of incubation, the supernatants were assayed for the cytokines using the Luminex Bead kit. MSPN at 22 .mu.g/mL inhibited the release of IL-1.beta., IL-6, TNF.alpha., IL-4 and IFN.gamma. by 95%, 98%, 98%, 7% and 21%, respectively. Dexamethasone inhibited the release of IL-1.beta., IL-6, TNF.alpha., IL-4 and IFN.gamma. by 24%, 60%, 42%, 93% and 87%, respectively. [0126].
St. Laurent  teaches that results demonstrate that MSPN has a significant inhibitory effect on cytokines involved in the inflammatory process. [0127].
 St. Laurent  is a process and a state of tissue pathology resulting from activation and continuation of activity of the innate and acquired components of the immune system. The arachidonic acid cascade and cytokine production and action in cell to cell interactions are critical components of immune activation and response, which lead to inflammation. [0045].
 	It teaches that 3-methanesulfonylpropionitrile inhibited pro-inflammatory cytokine release (e.g., IL-1.beta., IL-6, TNF.alpha., IL-4 and IFN.gamma.) from human peripheral blood mononuclear cells in vitro. It teaches  that 3-methanesulfonylpropionitrile is anti-inflammatory when applied topically in the mouse ear swelling model, in which the inflammation was induced by arachidonic acid.  . 
In regards to claim 8, Laurent teaches systemic administration. The formulation containing 3-methanesulfonylpropionitrile was well tolerated [0047]. See for systemic administration [0061].
	In regards to claims 9, it teaches oral administration of 3-methanesulfonylpropionitrile is preferred. [0009].
	In regards to claim 10, same effect of reduction in the area of damage cardiac tissue or infarct size is expected when the same compound is administered. MSPN.   The property of the compound is inherent.
In regards to claims 12 and 13 amounts 1-50 mg/ and 5-50 Kg/  is St. Laurence amounts of  3-methanesulfonylpropionitrile, or a pharmaceutically acceptable salt, or solvate thereof. [0063].   
It would have ben obvious to one skilled in the art at the time the invention was filed to administer 3-methanesulfonylpropionitrile, or a pharmaceutically acceptable salt  for inhibition pro-inflammatory cytokine release (e.g., IL-1.beta., IL-6, TNF.alpha.) for treating inflammation as taught by St. Laurent.   St. Laurent  teaches that results demonstrate that MSPN has a significant inhibitory effect on cytokines involved in the inflammatory process.
Ascertaining the differences between the prior art and the claims at issue
Claims 1 and 11 
While Laurent teaches 3-methanesulfonylpropionitrile (MSPN) as an anti-inflammatory agent, do es not explicitly teach treatment of acute myocardial infarction. (AMI as instantly claimed. 
In regards to claim 1 and 11, Laurent teaches inhibition pro-inflammatory cytokine release (e.g., IL-1.beta., IL-6, TNF.alpha.) for treating inflammation as taught by St. Laurent.   St. Laurent  teaches that results demonstrate that MSPN has a significant inhibitory effect on cytokines involved in the inflammatory process.  Specification also discloses that inhibits the production of IL-1.beta. and IL-18 from human macrophages in vitro 
Toldo (2015, April) teaches that the inflammasome is a macromolecular structure recently recognized as a central mediator in the acute inflammatory response
The inflammasome senses the injury and it amplifies the response by leading to the release of powerful pro-inflammatory cytokines, interleukin-1β (IL-1β) and IL-18.)
because it teaches direct relation between inflammation and AMI.  Toldo et al. teaches that an inflammatory response follows an injury of any nature, and while such a response is an attempt to promote healing, it may, itself, result in further injury. (Recent advances). 
Toldo teaches that the activation of the inflammasome in the heart during ischemic and nonischemic injury represents an exaggerated response to sterile injury and promotes adverse cardiac remodeling and failure.   It teaches that pilot clinical trials showed blockade of the inflammasome-derived IL-1β and have shown beneficial effects on cardiac function.   See figure 5 

    PNG
    media_image2.png
    437
    500
    media_image2.png
    Greyscale

 Cell-specific roles of the inflammasome and IL-1β. The NLRP3 inflammasome and its components after acute myocardial infarction are found in myocardial resident cells (endothelial cells, cardiomyocytes, and fibroblasts) or infiltrating (leukocytes) cells. Fibroblasts and leukocytes are the major source of active IL-1β. In cardiomyocytes and endothelial cells, inflammasome activation either induces caspase-1-dependent cell death (pyroptosis) or contributes to the IL-1β-mediated apoptotic cell death. 
Stefano Toldo et al. (Published Online: 15 Apr 2015) and all the other references were published earlier than Applicants priority date.   Toldo  teaches that the inflammasome in myocardial injury and cardiac remodeling. It teaches that evidences supporting a central role of the inflammasome in myocardial remodeling after injury. (Figure 2).
 Toldo teaches that in an experimental AMI model in mice, plasma-derived AAT significantly inhibited the inflammasome and reduced myocardial injury.  (See fig 9 and the inflammasome as a therapeutic target in Toldo et al.).
 Toldo teaches relationship between AMI, NLRP3 inflammasome contributes IL-1β. The release of IL-1β by the inflammasome after injury leads to mobilization of leukocytes from the bone marrow through the induction of growth factors. See myocardial injury and (Fig. 1).  It further teaches that activation of the inflammasome during ischemic and nonischemic injury is essential for initiation, amplification, and progression of the inflammatory response in the heart. Toldo teaches that pilot clinical trials showed blockade of the inflammasome-derived IL-1β and have shown beneficial effects on cardiac function.   See figure 5. 

The inflammasome is a macromolecular structure recently recognized as a central mediator in the acute inflammatory response. The inflammasome senses the injury and it amplifies the response by leading to the release of powerful pro-inflammatory cytokines, interleukin-1β (IL-1β) and IL-18. The activation of the inflammasome in the heart during ischemic and nonischemic injury represents an exaggerated response to sterile injury and promotes adverse cardiac remodeling and failure.  
Sterile inflammation is most commonly the result of a metabolic adverse event. It may be chronic, as seen with hyperglycemia in diabetes or hyperlipidemia or acute, most commonly in hypoxic or ischemic injury, including acute myocardial infarction (AMI).
Toldo et al further teaches that in AMI, an abrupt obstruction to flow in the coronary artery leads to acute ischemic injury (AMI) and cardiomyocytes death. The initiation of the inflammatory response instigates a prompt reaction toward injury reduction and recovery, coordinating clearance of debris, cell proliferation (where applicable), and scar formation (Fig. 1). This finally leads to the activation of inflammatory pathways in the resident cells and the recruitment of leukocytes to the site of injury. 
 	Toldo et al. teaches that the presence and role of the NLRP3 inflammasome in the heart has been only recently Given the established link between inflammation and heart disease and the central role of the inflammasome in sensing, initiating, and amplifying the inflammatory response, the aim of this review is to evaluate the current literature and evidence supporting a central role of the inflammasome in myocardial remodeling after injury.


    PNG
    media_image3.png
    500
    396
    media_image3.png
    Greyscale


FIG. 1.  Schematic representation of the acute inflammatory response. Infectious pathogens as well as noninfectious tissue injury producing cellular debris activate the PRRs, which is a part of the innate immune response. Innate immunity is activated in resident cells that express membrane or intracellular PRRs and/or NLRs. The resident cells initiate and sustain the inflammatory response by activating the inflammasome, producing interleukin-1β and secondary cytokines and chemokines, and by recruiting immune cells (neutrophil, monocytes, macrophages, and lymphocytes). Immune cells clear the matrix and cellular debris produced by the injury and coordinate all the phases of the healing. The healing process is then completed with the transition of macrophages from M1 to M2 phenotype and the collagen deposition by fibroblasts to form the reparative scar. NLRs, Nod-like receptors; PRRs, pattern recognition receptors.
Myocardial injury. See figure 2.

    PNG
    media_image4.png
    407
    500
    media_image4.png
    Greyscale


FIG. 2.  Components of the NLRP3 inflammasome. The NLRP3 inflammasome is composed of the sensor NLRP3,   The oligomerization of NLRP3 causes the formation of the inflammasome and the conversion of pro-IL-1β and pro-IL-18 into the active forms. ASC, apoptosis speck-like protein containing a CARD; CARD, caspase-recruitment domain; IL, interleukin; LRR, leucine-rich repeat; NLRP, NLR with a pyrin domain; NOD, nucleotide oligomerization domain; PYD, pyrin domain. 
See FIG. 5. Where Cell-specific roles of the inflammasome and IL1b. The NLRP3 inflammasome and its components after acute myocardial infarction are found in myocardial resident cells (endothelial cells, cardiomyocytes, and fibroblasts) or infiltrating (leukocytes) cells. Fibroblasts and leukocytes are the major source of active IL-1b. In cardiomyocytes and endothelial cells, inflammasome activation either induces caspase-1-dependent cell death (pyroptosis) or contributes to the IL-1b-mediated apoptotic cell death. Resident cells are represented with red nuclei and leukocytes with blue nucleus. To see this illustration in color, the reader is referred to the web version of this article at www.liebertpub.com/ars
Genetic deletion of NLRP3 (NLRP3 knockout [KO] mice) reduced the degree of myocardial ischemic injury, and silencing RNA strategy targeting NLRP3 led to more favorable cardiac remodeling.  In addition, a novel inhibitor of the NLRP3 inflammasome significantly reduced myocardial injury after ischemia reperfusion.   (See page 1152, IL-1beta, IL-18 and myocardial injury). 
Toldo teaches relationship between AMI, NLRP3 inflammasome contributes IL-1β. The release of IL-1β by the inflammasome after injury leads to mobilization of leukocytes from the bone marrow through the induction of growth factors. See myocardial injury and (Fig. 1).  It further teaches that activation of the inflammasome during ischemic and nonischemic injury is essential for initiation, amplification, and progression of the inflammatory response in the heart. 
 In an experimental AMI model in mice, plasma-derived AAT significantly inhibited the inflammasome and reduced myocardial injury.  (See fig 9 and the inflammasome as a therapeutic target) 
Marchetti et al teaches that NLRP3 inflammasome reduces infarct size after myocardial ischemic reperfusion.  It teaches that NLRP3 inflammasome inhibitor significantly reduced infarction in size.  (Results).

Marchetti et al added for further motivation because it teaches inhibition of NLRP3 inflammasome preserves cardiac function after ischemic and non-ischemic injury in the mouse.  Sterile inflammation resulting from myocardial injury activated NLRP3 inflammasome and amplifies the inflammatory response mediating further damage. (Abstract).
	Marchetti et al. teaches Inhibition of NLRP3 inflammasome preserves cardiac systolic function and protects primary and cultured cardiomyocytes against the detrimental effects of inflammasome activation. 
Marchetti concludes that pharmacological inhibition of the NLRP3 inflammasome limits cell death and left ventricle dysfunction following ischemic and non-ischemic injury in the mouse.  See figures 1-3. 
Figure 1 (Page 11) shows NLRP3 inflammasome inhibitor reduces infarct size following ischemia/repurfusion)I/R) injury.
NLRP3 inhibitor limits left ventricle (LV) dilation and systolic dysfunction after ischemia without reperfusion.  (Fig 2, page 12).
Marchetti concludes that pharmacological inhibition of the NLRP3 inflammasome preserves cardiac systolic function following ischemic and non-ischemic injury in vivo, and protects primary and cultured cardiomyocytes against the detrimental effects of inflammasome activation. Further translational studies are needed in order to determine whether this inhibitory strategy is feasible in patients with cardiac injury or heart failure. (Last para on page 8).

It would have been obvious to one skilled in the art to apply the teachings of St. Laurence, Toldo et al. Marchetti to use 3-methanesulfonylpropionitrile for treating acute myocardial infarction as claimed because (1) Laurent teaches 3-methanesulfonylpropionitrile (Dapansutrile) for treating inflammation and as anti-inflammatory compound.  (2) Marchetti teaches that inhibition of NLPR3 (which is a protein Nod-like Receptor Protein) by 3-methanesulfonylpropionitrile (Dapansutrile) limits the inflammatory injury following myocardial ischemia. 

The references  inherently disclose every limitation of the claimed invention. MEHL/Biophile Int'l Corp. v. Milgraum, 192 F.3d 1362, 1365, 52 U.S.P.Q.2d 1303, 1303 (Fed. Cir. 1999) (citing to In re Schreiber, 128 F.3d 1473, 1477, 44 U.S.P.Q. 1429, 1431 (Fed. Cir. 1997)); Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 U.S.P.Q.2d 1943, 1946 (Fed. Cir. 1999). To inherently anticipate, the prior art must necessarily function in accordance with, or include, the claimed limitations. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. However, it is not required that those of ordinary skill in the art recognize the inherent characteristics or the function of the prior art. Id. Specifically, discovery of the mechanism underlying a known process does not make it patentable. See also MPEP §§ 2112, 2112.02 and 2145(11).

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Laurent, et al to use 3-methanesulfonylpropionitrile (Dapansutrile) as anti-inflammatory agent which is expected to inhibit NLRP3 inflammasome preserves cardiac function after ischemic and non-ischemic.    

Toldo teaches treatment of IL-1b, IL-18, and Myocardial Injury. A schematic representation of the signals needed for the formation of the NLRP3 inflammasome and its effects is reported in Figure 7.
Sterile inflammation resulting from myocardial injury activated NLRP3 inflammasome and amplifies the inflammatory response mediating further damage.  Pharmacological inhibition of the NLRP3 inflammasome limits cell death and left ventricle dysfunction following ischemic and non-ischemic injury in the mouse. It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to use 3-methanesulfonylpropionitrile as NLRP3 inflammasome inhibitor y which will significantly reduce infarction in size.  Since Marchetti et al. teaches Inhibition of NLRP3 inflammasome preserves cardiac systolic function and protects primary and cultured cardiomyocytes against the detrimental effects of inflammasome activation.  It teaches sterile inflammation resulting from myocardial injury activates the NLRP3 inflammasome and amplifies the inflammatory response mediating further damage. Marchetti teaches that NLRP3 inflammasome inhibitor significantly reduced infarction in size. 

The inflammasome senses the injury and it amplifies the response by leading to the release of powerful pro-inflammatory cytokines, interleukin-1β (IL-1β) and IL-18.) A person skilled in the art would have motivation to treat AMI Toldo teaches that the activation of the inflammasome in the heart during ischemic and nonischemic injury represents an exaggerated response to sterile injury and promotes adverse cardiac remodeling and failure.   It teaches that pilot clinical trials showed blockade of the inflammasome-derived IL-1β and have shown beneficial effects on cardiac function.   See figure 5.  Furthermore, Marchetti et al teaches that NLRP3 inflammasome reduces infarct size after myocardial ischemic reperfusion and concludes that pharmacological inhibition of the NLRP3 inflammasome preserves cardiac systolic function following ischemic and non-ischemic injury in vivo, and protects primary and cultured cardiomyocytes against the detrimental effects of inflammasome activation. 

It would have been obvious to apply treatment with the NLRP3 inflammasome inhibitor such as Dapansutrile (OLT1177) in the reperfused AMI model caused a significant reduction in infarct size measured at pathology.  Therefore, a person skilled in the art would apply the teachings of the references cited above to treat acute myocardial infarction for the reasons cited above.  The inflammasome in myocardial injury and cardiac remodeling.  

The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. [MPEP 2141.03].
The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.”   After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach”
In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. 
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5

.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice. 

 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627